TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00632-CR







Ex Parte Ray Anthony Byrd, Appellant







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 62759-C, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Before us is appellant's motion for extension of time to file notice of appeal.  The motion
states that appellant filed his application for writ of habeas corpus in the district court on July 10, 1997. 
Attached to the motion is an order of the court signed August 14, 1997, recommending that relief be
denied. (1)  Appellant had thirty days from that date to perfect his appeal, subject to a fifteen-day extension
period.  See former Tex. R. App. P. 41(b)(1), (2).

Under rule 41(b)(2), it was necessary for appellant to file both his notice of appeal in the
district court and his motion for extension of time in this Court within the fifteen-day grace period.  In this
case, the deadline was September 29, 1997.  Appellant's motion states that he filed his notice of appeal
on September 29, but the copy of the notice attached to the motion does not bear a file mark and we are
informed that the district clerk has no record of such notice.  In any event, appellant's motion for extension
of time was not received and filed by this Court until October 9, after the fifteen-day grace period had
expired.

The motion for extension of time to file notice of appeal is overruled as untimely.  The
appeal is dismissed for want of jurisdiction.


Before Chief Justice Carroll, Justices Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:  November 6, 1997

Do Not Publish
1.        The State and the district court treated the writ application as one invoking article 11.07.  Tex. Code
Crim. Proc. Ann. art. 11.07, § 3 (West Supp. 1997).  It appears, however, that appellant was proceeding
under articles 11.01, 11.05, 11.22, and 11.23.  Id. arts. 11.01, .05, .22, .23 (West 1977); see Ex parte
Renier, 734 S.W.2d 349, 353 (Tex. Crim. App. 1987).